DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO 2015/198943).  The citations below are taken from an English language machine translation included herewith.
Regarding claims 17-25 and 27-30, Amano et al. teaches a rubber composition for a tire outer sidewall (¶1, reference to having excellent ozone resistance means an outer sidewall) comprising a rubber component comprising 20 to 80% by weight of natural rubber (¶15) and 10 to 80% by weight of butadiene rubber (¶15), from 0.5 to 10 parts by weight of a paraffin wax that is an aliphatic saturated hydrocarbon having 15 to 55 carbon atoms (anti-ozone wax) (¶18-19), 50 parts by weight of carbon black (カーボンブラック) (¶57, Table 3; google translate), 10 parts by weight of an aromatic oil (アロマオイル) (liquid plasticizer) (¶57, Table 3; google translate), and a cross-linking system including sulfur, zinc oxide, and stearic acid (¶57).  
Amano et al. does not teach the range of greater than 8, or more preferably 10 to 20 phr, with sufficient specificity for an anticipation rejection.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  In this case, there is overlap at 10 parts by weight.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the paraffin wax in 10 parts by weight and would have 
	Regarding claim 26, Amano et al. teaches that the paraffin wax may partially contain some branched-chain aliphatic saturated hydrocarbons (¶18).  This teaching renders obvious the range of a branched chain content of 0 to 80% as the term partially, even broadly defined, means less than 50%.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO 2015/198943) as applied to claim 17 above, and further in view of Custodero et al. (US 2014/0299249).
Amano et al. teaches the tire sidewall of claim 17 as set forth above.  Amano et al. does not teach that the liquid plasticizer is a MES oil, a TDAE oil, a naphthenic oil, or a vegetable oil.  However, Custodero et al. teaches a rubber composition for a tire sidewall comprising natural rubber, butadiene rubber, carbon black, (Examples Tables 1 and 2) and a plasticizing oil such as an aromatic oil or a naphthenic oil (¶110, 117).  Amano et al. and Custodero et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions for tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to substitute naphthenic oil, as taught by Custodero et al., in the rubber composition, as taught by Amano et al., and would have been motivated to do so because aromatic oil and naphthenic oil are art recognized equivalents used for the same purpose as plasticizers in rubber compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767